Citation Nr: 1014384	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  08-32 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a hardship exclusion for the income of the 
Veteran's child, claimed by the appellant (the child's sister 
in her reported capacity as his custodian) for purposes of 
establishing entitlement to VA death pension benefits.  

2.  Whether eligibility may be established for Dependency and 
Indemnity Compensation (DIC), death pension, accrued benefits 
or any other survivor benefit, based on an action brought by 
the appellant as claimed custodian of the Veteran's son, to 
include consideration of whether the Veteran's son may be 
recognized as a helpless child for VA purposes.  






ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The Veteran served on active duty from November 1952 to 
October 1954.  He died in October 2006.  The appellant claims 
to have status as the custodian/guardian of the Veteran's 
child, J.C. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January and August 2007 decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico.  In the January 2007 decision, the 
RO denied the appellant's claim for DIC and death pension 
benefits.  In the December 2007 decision, the RO denied the 
appellant's claim for exclusion for the income of the 
Veteran's child, J.C. for purposes of establishing 
entitlement to VA death pension benefits, as the claimed 
custodian of that child.

The claim involving whether eligibility may be established 
for DIC, death pension, accrued benefits or any other 
survivor benefit, based on an action brought by the appellant 
as claimed custodian of the Veteran's son, to include 
consideration of whether the Veteran's son may be recognized 
as a helpless child for VA purposes, is addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDINGS OF FACT

1.  The Veteran died in October 2006 and was a widower at the 
time of his death; a birth certificate on file reflects that 
he is the father of J.C., his son, who was born in April 
1962.

2.  The appellant has claimed entitlement to VA death pension 
benefits and has requested a hardship exclusion of J.C.'s 
income for determining eligibility for death pension 
benefits, maintaining that he has status as a helpless child 
of a Veteran for whom she is the custodian/guardian.  


CONCLUSION OF LAW

As a hardship exclusion of a child's income for purposes of 
establishing eligibility for VA death pension benefits does 
not exist for surviving children of a Veteran who do not 
reside with the surviving spouse, there remains no allegation 
of fact or law to decide and the issue is dismissed.  38 
U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. § 3.24, 
3.272(m), 20.202 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1). 

In the instant case, the facts are not in dispute.  The 
outcome of this appeal hinges on the applicable law and 
regulations, specifically the plain language of 38 C.F.R. §§ 
3.272 and 3.24.  There are certain situations when the VCAA 
does not apply.  The United States Court of Appeals for 
Veterans Claims (Court) has held that where the law, and not 
the underlying facts or development of the facts are 
dispositive in a case, the VCAA can have no effect on the 
appeal.  See Manning v. Principi, 16 Vet. App. 534, 542 
(2002).  See also Smith v. Gober, 14 Vet. App. 227 (2002) 
(VCAA has no effect on appeal limited to interpretation of 
law); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA 
not applicable where law, not factual evidence, is 
dispositive).  Moreover, VA's General Counsel has held that 
the notice and duty to assist provisions of the VCAA are not 
applicable to a claim, as here, where it cannot be 
substantiated because there is no legal basis for it, or 
because the undisputed facts render the claimant ineligible 
for the claimed benefit.  See VAOPGCPREC 5-2004 (June 23, 
2004).

Factual Background

The Veteran died in October 2006.  At the time of his death 
he was widowed and hence there is no surviving spouse in this 
case.  In August 2006, prior to his death, the Veteran had 
filed a claim requesting recognition of his son, J.C. as a 
helpless child. 

In October 2006, the appellant - as the claimed custodian of 
J.C. - filed a claim requesting recognition of him as a 
helpless child and requesting eligibility for DIC, death 
pension, accrued benefits or any other survivor benefit.  The 
file contains a birth certificate reflecting that the Veteran 
is the father of J.C. and showing that he was born in April 
1962.  In addition, the file contains medical evidence 
indicating that J.C. suffers from mental retardation and 
congenital cerebral paralysis.

In a statement dated in September 2006, the appellant 
described J.C., as her "son" and indicated that he was 
living with her and was dependent on her for 90% of his basic 
necessities, as he had been totally disabled since birth.  
Other documents on file reflect that the appellant is J.C.'s 
sister.  

In correspondence dated on October 30, 2006, VA issued a duty 
to assist letter to the appellant in conjunction with the 
claim filed seeking status for J.C., as a helpless child.  
Among the evidence requested from the appellant was: (1) the 
Veteran's death certificate; (2) a birth certificate for 
J.C.; (3) evidence of J.C.'s disability and medical history; 
and (4) evidence of the appellant's 
guardianship/custodianship of J.C.  Of the aforementioned 
requested evidence, documents relating to (1), (2) and to 
some degree (3) were provided for the file, essentially no 
evidence relating to (4) was provided.  

In correspondence dated in January 2007, the appellant was 
informed that claim for DIC and death pension benefits had 
been denied; it does not appear that the claim for helpless 
child status for J.C. was adjudicated at that time.  It was 
explained to her that death pension benefits could not be 
approved because her income, as shown effective from December 
1, 2006, exceeded the maximum annual death pension limit set 
by law.  

Subsequently, in August 2007, the appellant completed a VA 
Form 21-0571, Application for Exclusion of Children's Income.  
On that form, she described herself as the payee, indicated 
that J.C. resided in her household all year, and indicated 
that all of J.C.'s income was reasonably available to her.   

Also received in August 2007 was certification from F.A.V.C., 
certifying that he had made a verbal arrangement with his 
mother, the appellant, to care for her brother, J.C., for 
which he was paid a monthly fee. 

In December 2007, the RO denied the appellant's claim for VA 
death benefits, specifically denying the claim for a hardship 
exclusion of J.C.'s income, explaining that this exclusion 
only applied to Veteran and surviving spouse claimants.  That 
decision was appealed.  

Laws and Regulations

Death pension benefits are generally available for surviving 
children of a veteran, as a result of the veteran's 
nonservice-connected death.  38 U.S.C.A. § 1542 (West 2002).  
An appellant is entitled to such benefits if the veteran 
served for 90 days or more, part of which was during a period 
of war; or, if the veteran served during a period of war and 
was discharged from service due to a service-connected 
disability or had a disability determined to be service-
connected, which would have justified a discharge for 
disability; and, the surviving child's income or the income 
of the surviving child and any person with whom the child is 
residing who is legally responsible for the child's support 
does not exceed certain limits.  38 U.S.C.A. § 1542; 38 
C.F.R. § 3.3(b)(4) (2009).

Pension shall be paid to a child in the custody of a person 
legally responsible for the child's support at an annual rate 
equal to the difference between the rate for a surviving 
spouse and one child under § 3.23(a)(5), and the sum of the 
annual income of such child and the annual income of such 
person, or the maximum annual pension rate under 38 C.F.R. § 
3.24(b) of this section (a child with no custodian), 
whichever is less. 38 C.F.R. § 3.24(c).  Under the governing 
criteria, payments of any kind from any source shall be 
included as income during the 12-month annualization period 
in which received unless specifically excluded.  38 C.F.R. 
§ 3.271(a).

In determining annual income, all payments of any kind or 
from any source including salary, retirement or annuity 
payments, or similar income, which has been waived, shall be 
included except for listed exclusions.  38 U.S.C.A. § 
1503(a); 38 C.F.R. § 3.271(a).  Exclusions from income 
include the expenses of the veteran's last illness and burial 
and for the veteran's just debts, debts not incurred to 
secure real or personal property, if paid by the appellant.  
38 C.F.R. § 3.272(h).  Such expenses may be deducted only for 
the 12-month annualization period in which they were paid.  
38 C.F.R. § 3.272(h).  Exclusions from income do not include 
Social Security disability benefits. 38 C.F.R. § 3.272.  Such 
income is therefore included as countable income.  

The following, as set forth in 38 C.F.R. § 3.272, shall be 
excluded from countable income for the purpose of determining 
entitlement to improved pension: welfare, maintenance, VA 
pension benefits, reimbursement for casualty loss, profits 
realized from a property sale, joint accounts, unreimbursed 
medical expenses, expenses of last illnesses and burials and 
just debts, educational expenses, certain portion of a 
child's income, Domestic Volunteer Service Act program 
payments, distribution of funds under 38 U.S.C.A. § 1718, 
child's available income under hardship circumstances, 
survivor benefit annuity paid by the Department of Defense, 
Agent Orange settlement payments, restitution to individuals 
of Japanese ancestry, proceeds from the cash surrender of a 
life insurance policy which represent a return of insurance 
premiums, income received by American Indian beneficiaries 
from trust or restricted lands, Radiation Exposure 
Compensation Act payments, and Alaska Native Claims 
Settlement Act payments.  Exclusions from income do not 
include Social Security disability benefits.  38 C.F.R. § 
3.272.  Such income is therefore included as countable 
income.

As emphasized above, the regulations provide for a hardship 
exclusion of a child's income.  "Hardship" shall be held to 
exist when annual expenses necessary for reasonable family 
maintenance exceed the sum of countable annual income plus VA 
pension entitlement.  Expenses necessary for reasonable 
family maintenance include expenses for basic necessities 
(such as food, clothing, shelter, etc.) and other expenses, 
determined on a case-by-case basis, which are necessary to 
support a reasonable quality of life.  See 38 C.F.R. § 
3.23(d)(6).

When hardship is established under the provisions of 38 
C.F.R. section 3.23(d)(6) there shall be excluded from the 
available income of a child an amount equal to the amount by 
which annual expenses necessary for reasonable family 
maintenance exceed the sum of countable annual income plus VA 
pension entitlement computed without consideration of this 
exclusion.  The amount of this exclusion shall not exceed the 
available income of the child, and annual expenses necessary 
for reasonable family maintenance shall not include any 
expenses that were considered in determining the available 
income of the child or the countable annual income of the 
surviving spouse.  See 38 C.F.R. § 3.272(m).

The rate of death pension to be paid to the surviving child 
of a Veteran with no personal custodian amounts to the 
difference between the maximum annual pension rate (MAPR) for 
an individual surviving child and the child's countable 
annual income.  38 C.F.R. §§ 3.21, 3.24(b) (2008).  For a 
surviving child who is in the custody of a personal custodian 
(i.e. a person legally responsible for the child's support), 
pension will be paid at a rate equal to the difference 
between the MAPR for a surviving spouse and one child and the 
sum of the annual income for such child and the personal 
custodian, or, the maximum annual pension rate for an 
individual surviving child, whichever is less. 38 C.F.R. § 
3.24(c).  If the countable income of the child, or of the 
child and the personal custodian, exceeds the applicable 
MAPR, pension will not be paid.  38 C.F.R. §§ 3.23, 3.24.

Entitlement to VA death benefits as a "child" of a veteran 
requires the appellant to be an eligible child of a veteran.  
The term "child" means an unmarried person who is a 
legitimate child who is under the age of 18 years; or who, 
before reaching the age of 18 years, became permanently 
incapable of self-support; or who, after reaching the age of 
18 years and until completion of education or training (but 
not after reaching the age of 23 years) is pursuing a course 
of instruction at an approved educational institution.  38 
U.S.C. § 101(4); 38 C.F.R. § 3.57(a)(1).

Pursuant to 38 C.F.R. § 3.356(a), a child must be shown to be 
permanently incapable of self-support by reason of mental or 
physical defect at the date of attaining the age of 18 years.  
The focus of analysis is on the individual's condition at the 
time of her 18th birthday.  It is that condition which 
determines whether entitlement to the status of "child" 
should be granted.  See Dobson v. Brown, 4 Vet. App. 443 
(1993).

Analysis

The Board notes that the appeal in this case is limited to 
the extremely narrow issue of whether income of the Veteran's 
child, J. C. may be excluded for purposes of establishing the 
appellant's entitlement to VA death pension benefits, as 
custodian/guardian of J.C.  

However, in this case it has not yet even been established 
that J.C, the Veteran's son, even qualifies as a "child of 
the Veteran" for VA pension purposes by virtue of a showing 
that he became permanently incapable of self-support through 
his own efforts by reason of mental retardation prior to the 
age of 18.  38 U.S.C.A. § 101(4)(A)); 38 C.F.R. §§ 3.57, 
3.356.  Also unclear in this case is whether the appellant is 
actually the legal guardian or custodian of J.C., a matter 
which becomes pertinent when determining eligibility for 
death pension based on income.  Essentially, at this point 
neither the appellant nor J.C. has established entitlement to 
any VA death or other benefit.  

As a practical matter relating to the narrow issue on appeal, 
although a hardship exclusion does exist for the income of a 
child who resides with a surviving spouse (See 38 C.F.R. § 
3.23(d)(6)), a similar exclusion does not exist for surviving 
children of a Veteran who do not reside with the surviving 
spouse.  See 38 C.F.R. § 3.24.  In this case, the appellant 
is not the surviving spouse, and the Veteran's October 2006 
death certificate indicates that he was a widower.  
Accordingly, the Board does not have a basis for applying the 
hardship income exclusion to the appellant claim for purposes 
of establishing VA death pension benefits as the claimed 
custodian/guardian of J.C., as it is not legally applicable 
to the appellant in this case.  Id.

In this case, the RO in essence developed for appeal the 
limited matter of entitlement to a hardship exclusion for the 
income of the Veteran's child for purposes of establishing 
eligibility for VA death pension benefits.  However, it 
appears that the appellant actually intended to appeal the 
larger issue of entitlement to DIC/death pension benefits, to 
include the related matter of establishing the status of J.C. 
as a helpless child.  These matters required resolution prior 
to getting to the related matter of a hardship exclusion of 
income.  Under 38 U.S.C.A. § 7105, the Board may dismiss any 
appeal that fails to allege specific error of fact or law in 
the determination being appealed.  38 C.F.R. § 20.202.  Given 
this apparent confusion with respect to the characterization 
of the matter on appeal, the Board concludes that the fairest 
disposition of the claim is to dismiss it without prejudice.  
38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202.  

As will be explained in the Remand below, it appears that the 
appellant has filed a timely NOD with the denial of claims 
for DIC and death pension benefits, as well as with a 
possible determination that the Veteran's son does not have 
status as a helpless child.  Additional development is 
required with respect to these matters as fully explained 
below.  


ORDER

The appeal pertaining to the limited matter of entitlement to 
a hardship exclusion for the income of the Veteran's child 
for purposes of establishing eligibility for VA death pension 
benefits, is dismissed.


REMAND

In October 2006, the appellant, as claimed custodian/guardian 
of the Veteran's son, filed a VA Form 21-534 (Application for 
Dependency and Indemnity Compensation, Death Pension, and 
Accrued Benefits by a Surviving Spouse or Child) and in the 
process also claimed that the Veteran's son should be 
recognized as a helpless child for purposes of assessing 
eligibility for VA death pension benefits.

In a decision issued by the RO in January 2007, the appellant 
was informed that claim for DIC and death pension benefits 
had been denied.  It was explained to her that death pension 
benefits could not be approved because her income, as shown 
effective from December 1, 2006, exceeded the maximum annual 
death pension limit set by law.  In August 2007, the 
appellant filed a VA Form 21-0571, Application for Exclusion 
of Children's Income, as well as supporting evidence 
regarding the guardian arrangements and expenses for J.C.  
While the RO interpreted this as a specific claim of a 
hardship exclusion for the income of the Veteran's child and 
ultimately issued an SOC that resulted in an appeal to the 
Board, for the reasons set forth above, such appeal has been 
dismissed.  In essence, the Board believes that this evidence 
demonstrates an intent to appeal the January 2007 decision 
and may reasonably be construed as a timely NOD with respect 
to the more inclusive issue of whether eligibility may be 
established for Dependency and Indemnity Compensation (DIC), 
death pension, accrued benefits or any other survivor 
benefit, based on an action brought by the appellant as 
claimed custodian of the Veteran's son, to include 
consideration of whether the Veteran's son may be recognized 
as a helpless child for VA purposes.  See 38 C.F.R. 
§§ 20.201, 20.302 (2009); see also EF v. Derwinski, 1 Vet. 
App. 324, 326 (1991) (noting that VA must liberally construe 
all documents filed by a claimant).  There is no requirement 
in the regulations that the date of rating action at issue be 
specified in a NOD.  

The filing of an NOD places a claim in appellate status.  The 
failure to issue a statement of the case in such a 
circumstance renders a claim procedurally defective and 
necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 
(2009).  To date, the RO has not issued an SOC with respect 
to the broader issues of whether there is a helpless child, 
whether the appellant is a custodian, and the claim for VA 
death/accrued benefits.  The only SOC rendered relates to the 
very narrow issue of hardship exclusion for the income of the 
Veteran's child, which does not address the necessary 
antecedents of the appellant's essential claim.  Under these 
circumstances, the Board has no discretion and is obliged to 
remand the claim to the RO for the issuance of an SOC for the 
underlying issues, which will be discussed in more detail 
below.  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  
Therefore, the claim will be returned to the Board after 
issuance of the SOC only if perfected by the filing of a 
timely substantive appeal.  See Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997).

It is established by evidence in the record that J.C. is the 
Veteran's son. And that he was born in April 1962 and turned 
18 years of age in April 1980.  Medical evidence on file 
reflects that his diagnosed conditions include mental 
retardation and congenital dyslipidemic cerebral paralysis.  
The appellant contends J.C. became permanently incapable of 
self-support before the age of 18, which, if supported by the 
evidence, would render him a "child" of the Veteran for VA 
purposes under 38 U.S.C.A. § 101(4)(a)(ii) and 38 C.F.R. 
§§ 3.57(a)(1).

In October 2006, VA provided a duty to assist letter 
explaining the evidence which must be provided to establish 
status as a helpless child, and requesting specific evidence 
to support the claim from the appellant.  There is some 
indication in the file that the claim for recognition of the 
Veteran's son as a helpless child may have been denied in a 
rating action issued in March 2007, as the appellant 
references this decision in an NOD filed in February 2008.  
However, no such determination is on file.  

At this point, a conclusive determination addressing whether 
J.C. caused him to be permanently incapable of self-support 
prior to and after his 18th birthday has not been made.  As a 
threshold matter this issue must be addressed prior to 
proceeding with the related issue of entitlement to any VA 
death/accrued benefits.  The law provides that when a 
determination on one issue could have a significant impact on 
the outcome of another issue, such issues are considered 
inextricably intertwined and VA is required to decide those 
issues together.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).  As such, even if there was no rating action issued 
in March 2007 or at any other time addressing the helpless 
child claim, under these circumstances, the Board finds that 
this issue must be considered in conjunction with and prior 
to the claim for death/accrued benefits.  See Huston v. 
Principi, 18 Vet. App. 395 (2004); Henderson v. West, 12 Vet. 
App. 11, 20 (1998).  The SOC must therefore address the issue 
of whether J.C. is a helpless child and if so, whether any 
sort of DIC benefits may be awarded.  

The Board observes that in the context of a claim for 
Dependency and Indemnity Compensation (DIC) benefits, which 
includes a claim of service connection for the cause of the 
Veteran's death, the United States Court of Appeals for 
Veterans Claims (Court) has held section 5103(a) notice must 
be tailored to the claim.  Hupp v. Nicholson, 21 Vet. App. 
342 (2007).  The notice should include (1) a statement of the 
conditions, if any, for which a Veteran was service-connected 
at the time of his or her death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Id.

In the present case, the claims file fails to show that the 
guardian/appellant has been given notice that complies with 
the above requirements.  It appears the appellant has an 
insufficient understanding of what information and evidence 
she needs to submit in order to establish the entitlement to 
the VA benefits sought, particularly based on the contention 
that J.C. is a helpless child.  Thus, notice of this must be 
given to the appellant prior to the issuance of the SOC.

Furthermore, the Board notes that it appears that the 
appellant's statements do not reflect an understanding of 
what to report for income in order for VA to properly 
calculate either her or J.C's countable income.  Thus, prior 
to issuance of the SOC, the notice provided should also 
advise the appellant of what income and expenses are used to 
calculate countable income for death pension eligibility 
purposes.

The Board further notes that under applicable criteria, the 
law provides for pension payments for the surviving child of 
a wartime veteran provided that the surviving child's income 
or the income of the surviving child and any person with whom 
the child is residing who is legally responsible for the 
child's support does not exceed certain limits.  38 U.S.C.A. 
§ 1542; 38 C.F.R. §§ 3.3(b)(4), 3.24(b)(c).  Specifically, 
pension shall be payable to a child in the custody of a 
person legally responsible for the child's support at an 
annual rate equal to the difference between the rate for a 
surviving spouse and one child under the provisions of 38 
C.F.R. § 3.23(a)(5), and the sum of the annual income of such 
person and child or, the maximum annual pension rate for a 
child with no personal custodian, whichever is less.  38 
C.F.R. § 3.24(c).  As such, also requiring clarification in 
this case is whether the appellant is recognized as the legal 
guardian/custodian of the Veteran's son.  

However, in cases where there is no personal custodian, i.e., 
there is no person who has the legal right to exercise 
parental control and responsibility for the child's welfare, 
or the child is in the custody of an institution, pension 
shall be paid to the child at the annual rate specified in 38 
U.S.C.A. § 1542, as increased from time to time under 38 
U.S.C.A. § 5312, reduced by the amount of the child's 
countable annualized income.  38 C.F.R. § 3.24(b).  To date, 
the record contains no evidence confirming the appellant's 
claimed status as legal guardian/custodian of J.C., and as 
such this matter requires additional development.  On 
readjudication of the appellant's claim, this matter should 
be reconsidered and a determination as to her status as 
custodian/guardian clearly made to ensure the correct income 
limit is being applied to the claim.

Accordingly, the case is REMANDED for the following action:

The RO shall re-examine the issue of DIC, 
death pension, accrued benefits or any 
other survivor benefit, based on an 
action brought by the appellant as 
claimed custodian of the Veteran's son, 
to include consideration of whether the 
Veteran's son may be recognized as a  
helpless child for VA purposes.  The re-
examination of the claim shall include 
the conduct of any necessary notice, or 
other procedural or evidentiary 
development that may be required.  Once 
any necessary development is conducted, 
the RO should prepare a Statement of the 
Case in accordance with 38 C.F.R. 
§ 19.29, unless these matters are 
resolved by granting the benefits sought, 
or by the Veteran's withdrawal of the 
Notice of Disagreement.  If, and only if, 
the Veteran files a timely substantive 
appeal should these issues be returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


